DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 09/05/2018.
Claims 1-18 are pending and have been examined.

Priority
The Examiner has noted applicant’s claim for foreign priority based on Japanese application number No. 2018-055166 filed on March 22, 2018. 
The examiner acknowledges that a certified copy of Japanese application number 2018-055166 has been retrieved, as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/05/2018 and 11/12/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. However, the examiner notes that in the IDS submitted 11/12/2021, the Publication Date of Foreign Patent Document number 3 includes a typographical error. In particular, the publication date of Foreign Patent Document number 3 is indicated as “3004-04-01”, but the reference, International Patent Application Pub. No. WO 2004/027680 A1, was published on April 1, 2004 (i.e., “2004-04-01”).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(3) because Figures 1, 3-17 and 19-23 include letters which do not measure at least .32 cm. (1/8 inch) in height (see, e.g., some of the lowercase characters in these FIGs. and some of the lowercase and subscript characters in FIGs. 4-5, 6-9, 11-17, 20-21 and 23). See MPEP 507 (A) and 37 CFR 1.84(p)(3): Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.
The drawings are additionally objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 
Reference characters I1, I2, B0, B1, C1, P11, P21, D1 and D2 shown in Figure 2 are not found in the detailed description.
Reference characters 12-1, 13-1, 14-1, 17-1 and 18-1 shown in Figure 3 are not found in the detailed description.
Reference characters 70-1, 70-2 and 70-(s-1) shown in Figure 8 are not found in the detailed description.
Reference character S109 shown in Figure 10 is not found in the detailed description.
Reference characters 12-1, 12-2, 12-13 and 12-14 shown in Figure 11 are not found in the detailed description.
Reference character 41-2 shown in Figure 14 is not found in the detailed description.


Specification
The disclosure is objected to because of the following informalities:
Reference characters I1, I2, B0, B1, C1, P11, P21, D1 and D2 shown in Figure 2 are not found in the detailed description (see, e.g., pages 8-9 describing FIG. 2). 
Reference characters 12-1, 13-1, 14-1, 17-1 and 18-1 shown in Figure 3 are not found in the detailed description (see, e.g., pages 11-13 describing FIG. 3). 
Reference characters 70-1, 70-2 and 70-(s-1) shown in Figure 8 are not found in the detailed description (see, e.g., pages 19-20 describing FIG. 8).

Reference characters 12-1, 12-2, 12-13 and 12-14 shown in Figure 11 are not found in the detailed description (see, e.g., pages 24-26 describing FIG. 11).
Reference character 41-2 shown in Figure 14 is not found in the detailed description (see, e.g., pages 32-35 describing FIG. 14). Appropriate corrections are required.
The sentence on page 11, line 27-page 12, line 2, “The arithmetic unit 12 includes a plurality of arithmetic elements (processing element (PE)) 13-0 to 13-s connected in series.” is grammatically incorrect and should read “The arithmetic unit 12 includes a plurality of arithmetic elements (processing elements (PEs)) 13-0 to 13-s connected in series.” Appropriate correction is required.

Claim Objections
Claims 2 and 11-18 are objected to because of the following informalities: 
Independent claim 11 recites “every multiple repetition of arithmetic processing” in lines 14-15. Applicant previously introduced “performing multiple repetitions of arithmetic processing” in lines 8-9 of this claim. Thus, it appears that the subsequent recitation of “every multiple repetition of arithmetic processing” should read “every multiple repetition of the arithmetic processing” or “each of the s of the arithmetic processing” to properly reference the previously-introduced “multiple repetitions of arithmetic processing”. Appropriate correction is required.
the arithmetic processing” or “each of the s of the arithmetic processing” to properly reference the previously-introduced “multiple repetitions of arithmetic processing”. Appropriate correction is required.
Also, claims 12-18, are objected to based on their respective dependencies from claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-10 and 11-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 11 recites “the plurality of converted analog signals or digital signals” in lines 16-17. There is insufficient antecedent basis for this limitation in this claim. Applicant did not previously introduce any “plurality of converted analog signals or digital signals”, any “plurality of converted analog signals”, or any “plurality of converted digital signals” in claim 11. Applicant previously introduced “converting a difference between the third and fourth time signals … into an analog signal or a digital 
Also, claims 12-18, which each depend directly or indirectly from claim 11, are rejected under 35 U.S.C. 112(b) as being indefinite under the same rationale as claim 11.
Claims 6 and 14 both recite “delaying, by a plurality of first delay elements, the third time signal by a first time each;” (See, lines 3-4 of claims 6 and 14). These recitations are grammatically incorrect, appear to missing one or more words, and unclear. In particular, it is unclear what “each” refers to. For examination purposes, recitations of “delaying, by a plurality of first delay elements, the third time signal by a first time each;” are being interpreted as “delaying, by a plurality of first delay elements, the third time signal by a first time [[each]];”. Appropriate correction is required.
Also, claims 7-8 and 15-16, which depend directly from claims 6 and 14, respectively, are rejected under 35 U.S.C. 112(b) as being indefinite under the same rationale as claims 6 and 14.
Claims 9 and 17 both recite “the time signal” (See, line 3 of claims 9 and 17). There is insufficient antecedent bases for these limitations in these claims. Applicant did not previously introduce any singular “time signal” in claims 9 or 17, or their respective bases claim, claims 1 and 11. Applicant previously introduced “a first time signal and a 
Also, claims 10 and 18, which depend directly from claims 9 and 17, respectively, are rejected under 35 U.S.C. 112(b) as being indefinite under the same rationale as claims 9 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (U.S. Patent Application Pub. No 2017/0364791 A1, cited in Applicant’s IDS submitted on 11/12/2021, hereinafter “Miyashita”) in view of Morie et al. (International Patent Application Pub. No. WO 2004/027680 A1, cited in Applicant’s IDS submitted on 11/12/2021, hereinafter “Morie”), and further in view of Miyashita et al. (U.S. Patent Application Pub. No 2015/0074028 A1 hereinafter “Miyashita ‘028”). 
With respect to claim 1, Miyashita discloses the invention as claimed including an arithmetic device used for a neural network (intended use language with no patentable weight – the neural network is not recited elsewhere in the claim or its dependent claims) (see, e.g., Abstract and paragraph 17, “An arithmetic apparatus used for a neural network”), comprising:
an arithmetic circuit that includes a plurality of arithmetic elements connected in series (Aside from repeating the claim language, see, e.g., pages 4-5, 11-12, 30, the specification does not provide examples of, or define what is meant by “an arithmetic circuit” or “arithmetic elements”. Pages 11-12 of the specification state , and … performs multiple repetitions of arithmetic processing (see, e.g., paragraph 54, “the arithmetic apparatus according to the present embodiment performs a product sum operation with respect to the input data by repeating the delay and switching in a plurality of basic units” [i.e., repeating arithmetic processing for product sum operation]), 
wherein each of the plurality of arithmetic elements receives a first time signal and a second time signal, and generates and outputs a third time signal and a fourth time signal obtained by delaying the first and second time signals by a time corresponding to … input data (see, e.g., paragraph 17 and claim 1, “Each of the digital-time conversion circuits is configured to delay a first input time signal by a variable amount, delay a second input time signal by a fixed amount [i.e., receives first and second input time signals], and output the delayed first and second input time signals respectively as either first and second output time signals or second and first output time signals, in accordance with the input data.”, “each of the digital-time conversion circuits being configured to delay a first input time signal by a variable amount, delay a second input time signal by a fixed amount, and output the delayed first and second input time signals respectively as either first and second output time signals or second and first output time signals, in accordance with the input data” [i.e., generates and outputs two output time signals - third and fourth time signals by delaying the first and second input time signals by a time in accordance with/corresponding to input data]);
a converter that converts a difference between the third and fourth time signals output from the arithmetic circuit into an analog signal or a digital signal for every multiple repetition of arithmetic processing (see, e.g., paragraphs 17, 26 and 53-54, “The time-digital conversion circuit is configured to generate a digital output signal by comparing first and second output time signals from the last digital-time conversion circuit”, “The arithmetic apparatus P includes n basic units … and a flip-flop circuit 4 as a time-digital conversion circuit” [i.e., conversion circuit/converter that ;
an integrator that integrates a plurality of analog signals or a plurality of digital signals converted by the converter (see, e.g., paragraphs 27-28 and claim 1, “∑means total sum of i=1 to n. wi means a weight, and xi means input data. Input data x (x [1] to x [n]) of one bit are input from the input circuit 5 to the basic units 21 to 2n, respectively. The arithmetic apparatus P computes ∑wixi by n basic units, and performs an arithmetic operation”, “Each of the basic units 21 to 2n is a digital-time conversion circuit”, “a plurality of digital-time conversion circuits connected in series … and a time-digital conversion circuit connected to a last digital-time conversion circuit in the series, and configured to generate a digital output signal” [i.e., the digital-time conversion circuit connected to the last time-digital conversion circuit/converter of apparatus P is an integrator that generates/computes a digital output/sum/∑ - integrating a plurality of digital signals from the last time-digital conversion circuit/converter]); and
a comparator that compares the integration result by the integrator with a reference value (see, e.g., paragraphs 17 and 29 and claim 1, “The time-digital conversion circuit is configured to generate a digital output signal by comparing first and second output time signals from the last digital-time conversion circuit.”, “The first and second input time signals Ta [0] and Tb [0] that are reference time signals are input to 
Although Miyashita substantially discloses the claimed invention, Miyashita is not relied on for explicitly disclosing an arithmetic circuit that … sequentially performs multiple repetitions of arithmetic processing.
In the same field, analogous art Morie teaches an arithmetic circuit that … sequentially performs multiple repetitions of arithmetic processing (see, e.g., page 11, line 23-page 12, line 3, page 21, lines 5-9 and page 30, lines 1-25, “the digital values are added to a digital value held in the digital memory 5 by the digital addition circuit 4, and the result of computation is held in the digital memory 5.”, “the partial sums represented with the expressions (8) to (11) are sequentially (85, 53, 60 and 71), if addition/subtraction is performed with continuously the same sign,” “nonlinear conversion and weighting by the respective analog-digital merged arithmetic circuits … Then, the above arithmetic processing is repeated for the number of lines of the areas A and B (4 times in the present embodiment), thereby a cumulative value corresponding to the internal state value in each neuron can be calculated. In this manner, desired arithmetic processing (for example, pattern detection and pattern recognition) can be achieved by repeating the arithmetic processing by the neural network circuit by the 
Alternatively, Morie also teaches an integrator that integrates a plurality of analog signals or a plurality of digital signals converted by the converter; and a comparator (see, e.g., page 11, line 14-page 12, line 3 and page 28, lines 24-25, “a computation represented with the following expression (2) is performed in parallel by the 4 analog arithmetic circuits 1, and the results of computations are stored into the capacitor 2 as charge amounts or voltage values. … Next, the results of computations held in the capacitor 2 as the analog charge amounts or voltage 25 values are converted to digital values by the A/D converter 3. Further, the digital values are added to a digital value held in the digital memory 5 by the digital addition circuit 4, and the result of computation is held in the digital memory 5.” [i.e., digital addition circuit/integrator that integrates/adds a plurality of digital signals/values converted by the A/D converter], “a comparator 17 compares an input ramp voltage waveform with a voltage value” [i.e., a comparator]).
Miyashita and Morie are analogous art because they are both directed to an arithmetic apparatus or circuit (See, e.g., Miyashita, Abstract, and Morie, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyashita to incorporate the teachings of Morie in order to provide “An arithmetic circuit to calculate a cumulative value of results of parallel arithmetic processing” where “The arithmetic circuit has plural analog arithmetic circuits (1) to perform arithmetic processing based on input analog signals” (See, e.g., Morie, Abstract and page 4, lines 15-25). Doing so would have 
Although Miyashita in view of Morie substantially teaches the claimed invention, Miyashita in view of Morie is not relied on to teach delaying the first and second time signals by a time corresponding to a weight coefficient and input data.
In the same field, analogous art Miyashita ‘028 teaches delaying the first and second time signals by a time corresponding to a weight coefficient and input data (see, e.g., paragraph 31, “Each of the plurality of digital-to-time conversion circuits generates a second time signal by delaying a first time signal by a time corresponding to an inputted digital value and the weight coefficient corresponding to the digital value.”).
Alternatively, Miyashita ‘028 also teaches a converter that converts a difference between the third and fourth time signals output from the arithmetic circuit into an analog signal or a digital signal for every multiple repetition of arithmetic processing (see, e.g., paragraphs 31, 58 and 60, “the plurality of digital-to-time conversion circuits generates a second time signal by delaying a first time signal by a time corresponding to an inputted digital value and the weight coefficient corresponding to the digital value. The second time signal is inputted into the digital-to-time conversion circuit of a subsequent stage as the first time signal. The time-to-digital conversion circuit is configured to generate a digital signal by comparing the second time signal outputted from the digital-to-time conversion circuit of the final stage and a first time threshold signal.”, “a time-to-digital conversion circuit (Time to Digital 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyashita in view of Morie to incorporate the teachings of Miyashita ‘028 in order to provide “a recognition device [that] is configured to recognize input data formed of a plurality of input digital values” where “The recognition device has a plurality of computation layers connected in series”, “Each of the computation layers has a plurality of computation devices” and “Each of the plurality of computation devices in the computation layer of a first stage is configured to generate a digital value from the input digital values and weight coefficients” (See, e.g., Miyashita ‘028, paragraphs 27-28). Doing so would have allowed Miyashita in view of Morie to use the recognition device of Miyashita ‘028 for “receiving much input data from a user, [so that] the accuracy of the neural network can be improved, and the cost for collecting the data can be reduced” use the “recognition device 3” to obtain “weight coefficients of the neural network” such that “the recognition device 3 obtains the weight coefficients of a new neural network, thus improving the accuracy of the recognition”, as suggested by Miyashita ‘028 (See, e.g., Miyashita ‘028, Abstract and paragraphs 37-38). 

With respect to independent claim 11, Miyashita discloses the invention as claimed including an arithmetic method used for a neural network (intended use , comprising:
generating and outputting, by each of a plurality of arithmetic elements connected in series (as indicated above, an “arithmetic element”, under the BRI, is any circuitry, unit, or processing element usable to perform mathematical computations) (see, e.g., FIG. 2 – depicting arithmetic apparatus/circuit P that includes n units/arithmetic elements 21 to 2n connected in series and paragraphs 17 and 26 and claim 1, “an arithmetic apparatus used for a neural network includes a plurality of digital-time conversion circuits connected in series … The time-digital conversion circuit is configured to generate a digital output signal” [i.e., generating and outputting, by each of the arithmetic elements/time-digital conversion circuits], “arithmetic apparatus P. The arithmetic apparatus P includes n basic units 21 to 2n that are connected in in a cascade manner and a flip-flop circuit 4 as a time-digital conversion circuit. The arithmetic apparatus P of the present embodiment performs an arithmetic operation”, “An arithmetic apparatus for a neural network comprising: a plurality of digital-time conversion circuits connected in series” [i.e., an arithmetic circuit including arithmetic elements connected in cascading manner/in series]), a third time signal and a fourth time signal obtained by delaying first time signal and a second time signal by a time corresponding to … input data (see, e.g., paragraph 17 and claim 1, “Each of the digital-time conversion circuits is configured to delay a first input time signal by a variable amount, delay a second input time signal by a fixed amount [i.e., first and second input time signals], and output the delayed first and second input time signals ;
performing multiple repetitions of arithmetic processing … by an arithmetic circuit including the plurality of arithmetic elements (as indicated above, “an arithmetic circuit”, under the BRI, is any circuitry, unit, or processing element usable to perform mathematical computations) (see, e.g., paragraphs 17 and 54, “an arithmetic apparatus used for a neural network includes a plurality of digital-time conversion circuits” [i.e., an arithmetic apparatus/circuit includes the plurality of arithmetic elements/ digital-time conversion circuits], “the arithmetic apparatus according to the present embodiment performs a product sum operation with respect to the input data by repeating the delay and switching in a plurality of basic units” [i.e., arithmetic apparatus/circuit repeats arithmetic processing for product sum operation]);
converting a difference between the third and fourth time signals output from a last-stage arithmetic element among the plurality of arithmetic elements into an analog signal or a digital signal for every multiple repetition of arithmetic processing (see, e.g., paragraphs 17, 26 and 53-54, “The time-digital conversion circuit ;
integrating the plurality of converted analog signals or digital signals (as indicated above, “the plurality of converted analog signals or digital signals” has been interpreted as “a plurality of converted analog signals or digital signals”) (see, e.g., paragraphs 27-28 and claim 1, “∑means total sum of i=1 to n. wi means a weight, and xi means input data. Input data x (x [1] to x [n]) of one bit are input from the input circuit 5 to the basic units 21 to 2n, respectively. The arithmetic apparatus P computes ∑wixi by n basic units, and performs an arithmetic operation”, “Each of the basic units 21 to 2n is a digital-time conversion circuit”, “a plurality of digital-time conversion circuits connected in series … and a time-digital conversion circuit connected to a last digital-time conversion circuit in the series, and configured to generate a digital output signal” [i.e., the digital-time conversion circuit connected to the last time-digital conversion circuit of apparatus P generates/computes a digital output/sum/∑ - integrating a plurality of digital signals from the last time-digital conversion circuit/converter]); and
comparing the integration result with a reference value (see, e.g., paragraphs 17 and 29 and claim 1, “The time-digital conversion circuit is configured to generate a digital output signal by comparing first and second output time signals from the last digital-time conversion circuit.”, “The first and second input time signals Ta [0] and Tb [0] that are reference time signals are input to the basic unit 21. Reference time signals Ta [0] and Tb [0] are signals of which voltage value transitions at a certain reference time”, “a time-digital conversion circuit connected to a last digital-time conversion circuit in the series, and configured to generate a digital output signal by comparing first and second output time signals from the last digital-time conversion circuit.” [i.e., comparing the integration result/sum with a reference value/reference time signal by basic unit 21 and the digital-time conversion circuit connected to the last time-digital conversion circuit]).
Although Miyashita substantially discloses the claimed invention, Miyashita is not relied on for explicitly disclosing performing multiple repetitions of arithmetic processing sequentially by an arithmetic circuit.
In the same field, analogous art Morie teaches performing multiple repetitions of arithmetic processing sequentially by an arithmetic circuit (see, e.g., page 11, line 23-page 12, line 3, page 21, lines 5-9 and page 30, lines 1-25, “the digital values are added to a digital value held in the digital memory 5 by the digital addition circuit 4, and the result of computation is held in the digital memory 5.”, “the partial sums represented with the expressions (8) to (11) are sequentially (85, 53, 60 and 71), if addition/subtraction is performed with continuously the same sign,” [i.e., arithmetic processing sequentially] “nonlinear conversion and weighting by the respective analog-
Alternatively, Morie also teaches integrating the plurality of converted analog signals or digital signals (as indicated above, “the plurality of converted analog signals or digital signals” has been interpreted as “a plurality of converted analog signals or digital signals”) (see, e.g., page 11, line 14-page 12, line 3 and page 28, lines 24-25, “a computation represented with the following expression (2) is performed in parallel by the 4 analog arithmetic circuits 1, and the results of computations are stored into the capacitor 2 as charge amounts or voltage values. … Next, the results of computations held in the capacitor 2 as the analog charge amounts or voltage 25 values are converted to digital values by the A/D converter 3. Further, the digital values are added to a digital value held in the digital memory 5 by the digital addition circuit 4, and the result of computation is held in the digital memory 5.” [i.e., integrating/adding a plurality of digital signals/values converted by the A/D converter]).
Miyashita and Morie are analogous art because they are both directed to an arithmetic apparatus or circuit (See, e.g., Miyashita, Abstract, and Morie, Abstract).

Although Miyashita in view of Morie substantially teaches the claimed invention, Miyashita in view of Morie is not relied on to teach delaying a first time signal and a second time signal by a time corresponding to a weight coefficient and input data.
In the same field, analogous art Miyashita ‘028 teaches delaying a first time signal and a second time signal by a time corresponding to a weight coefficient and input data (see, e.g., paragraph 31, “Each of the plurality of digital-to-time conversion circuits generates a second time signal by delaying a first time signal by a time corresponding to an inputted digital value and the weight coefficient corresponding to the digital value.”).
Alternatively, Miyashita ‘028 also teaches converting a difference between the third and fourth time signals output from a last-stage arithmetic element among the plurality of arithmetic elements into an analog signal or a digital signal for every multiple repetition of arithmetic processing (see, e.g., paragraphs 31, 58 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyashita in view of Morie to incorporate the teachings of Miyashita ‘028 in order to provide “a recognition device [that] is configured to recognize input data formed of a plurality of input digital values” where “The recognition device has a plurality of computation layers connected in series”, “Each of the computation layers has a plurality of computation devices” and “Each of the plurality of computation devices in the computation layer of a first stage is configured to generate a digital value from the input digital values and weight coefficients” (See, e.g., Miyashita ‘028, paragraphs 27-28). Doing so would have allowed Miyashita in view of Morie to use the recognition device of Miyashita ‘028 for 

Regarding claims 2 and 12, as discussed above, Miyashita in view of Morie and Miyashita ‘028 teaches the device of claim 1 and the method of claim 11.
Miyashita further discloses a first storage circuit that stores a plurality of weight … corresponding to the multiple repetitions of arithmetic processing (see, e.g., FIG. 12 – showing that each arithmetic unit/element 21, 22, … 22n comprises a storage element/circuit 81, 82, 8n – first and second storage circuits – including a first storage element/circuit and paragraph 60, “The basic unit 6i includes … a storage element 8i. … The storage element 8i stores a sign (wi) that is a sign of the weight wi. The XNOR circuit 7i performs an XNOR operation of the data x [i] and the sign (wi), and outputs the performed arithmetic operation result” [i.e., storage element/circuit that stores a weight wi and sign of the weight corresponding to the repetitions of the arithmetic operation/processing]);
a second storage circuit that stores a plurality of input data corresponding to the multiple repetitions of arithmetic processing (see, e.g., FIG. 12 – showing that each arithmetic unit/element 21, 22, … 22n comprises a storage element/circuit 81, 82, 8n – including a second storage circuit that stores a plurality of input data x[1], x[2] ; and
a control circuit that inputs the plurality of weight … and the plurality of input data into the arithmetic circuit … for every multiple repetition of arithmetic processing (see, e.g., FIG. 12 - showing input circuit 5/control circuit that inputs the plurality of input data x[1], x[2] and x[n] into the arithmetic units/elements 21, 22, … 22n sequentially for repetitions of arithmetic processing and paragraphs 27, 40 and 43, “∑means total sum of i=1 to n. wi means a weight, and xi means input data. Input data x (x [1] to x [n]) of one bit are input from the input circuit 5 to the basic units 21 to 2n, respectively. The arithmetic apparatus P computes ∑wixi by n basic units, and performs an arithmetic operation”, “In order to perform the arithmetic operation of ∑wixi in the n basic units, conversion of input data is performed in the input circuit 5.”, “The input circuit 5 converts then-bit input data x [1:n] into n-bit input data x' [1:n].” [i.e., input circuit 5/control circuit inputs a plurality of weights wi and input data xi into the arithmetic apparatus P/circuit for every repetition of arithmetic operation/processing]).
Although Miyashita substantially discloses the claimed invention, Miyashita is not relied on for explicitly disclosing input data into the arithmetic circuit sequentially for every multiple repetition of arithmetic processing.
 input data into the arithmetic circuit sequentially for every multiple repetition of arithmetic processing (see, e.g., page 11, line 23-page 12, line 3, page 21, lines 5-9 and page 30, lines 1-25, “the digital values are added to a digital value held in the digital memory 5 by the digital addition circuit 4, and the result of computation is held in the digital memory 5.” [i.e., digital values/input data for computation/arithmetic processing], “the partial sums represented with the expressions (8) to (11) are sequentially (85, 53, 60 and 71), if addition/subtraction is performed with continuously the same sign,” “nonlinear conversion and weighting by the respective analog-digital merged arithmetic circuits … Then, the above arithmetic processing is repeated for the number of lines of the areas A and B (4 times in the present embodiment), thereby a cumulative value corresponding to the internal state value in each neuron can be calculated. In this manner, desired arithmetic processing (for example, pattern detection and pattern recognition) can be achieved by repeating the arithmetic processing by the neural network circuit by the number of lines of the processed area.” [i.e., input data into the arithmetic circuit that sequentially repeats arithmetic processing]).
Miyashita and Morie are analogous art because they are both directed to an arithmetic apparatus or circuit (See, e.g., Miyashita, Abstract, and Morie, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyashita to incorporate the teachings of Morie in order to provide “An arithmetic circuit to calculate a cumulative value of results of parallel arithmetic processing” where “The arithmetic circuit has plural analog arithmetic circuits (1) to perform arithmetic processing based on input analog 
Although Miyashita in view of Morie substantially teaches the claimed invention, Miyashita in view of Morie is not relied on to teach a first storage circuit that stores a plurality of weight coefficients corresponding to the multiple repetitions of arithmetic processing; and
… inputs the plurality of weight coefficients and the plurality of input data into the arithmetic circuit … for every multiple repetition of arithmetic processing.
In the same field, analogous art Miyashita ‘028 teaches a first storage circuit that stores a plurality of weight coefficients corresponding to the multiple repetitions of arithmetic processing (see, e.g., FIG. 19 – depicting a storage device 321a/first storage circuit and paragraph 101, “the storage device 321a itself can store the weight coefficient.”); and
… inputs the plurality of weight coefficients and the plurality of input data into the arithmetic circuit … for every multiple repetition of arithmetic processing (see, e.g., paragraphs 38-39 and 46, “recognition device 3 obtains the weight coefficients of the neural network … the recognition device 3 having obtained the weight coefficients receives input data which are the recognition target generated by the sensor 1. Then, the recognition device 3 applies the neural network using the weight coefficient on the input data”, “Then, the computation unit P3k performs predetermined computation processing on the digital values C1 to Cq and weight coefficients Hk1 to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyashita in view of Morie to incorporate the teachings of Miyashita ‘028 in order to provide “a recognition device [that] is configured to recognize input data formed of a plurality of input digital values” where “The recognition device has a plurality of computation layers connected in series”, “Each of the computation layers has a plurality of computation devices” and “Each of the plurality of computation devices in the computation layer of a first stage is configured to generate a digital value from the input digital values and weight coefficients” (See, e.g., Miyashita ‘028, paragraphs 27-28). Doing so would have allowed Miyashita in view of Morie to use the recognition device of Miyashita ‘028 for “receiving much input data from a user, [so that] the accuracy of the neural network can be improved, and the cost for collecting the data can be reduced” use the “recognition device 3” to obtain “weight coefficients of the neural network” such that “the recognition device 3 obtains the weight coefficients of a new neural network, thus improving the accuracy of the recognition”, as suggested by Miyashita ‘028 (See, e.g., Miyashita ‘028, Abstract and paragraphs 37-38). 

Regarding claims 9 and 17, as discussed above, Miyashita in view of Morie and Miyashita ‘028 teaches the device of claim 1 and the method of claim 11.
wherein each of the arithmetic elements comprises a delay circuit that delays the time signal by a time corresponding to the weight (see, e.g., FIGs. 2 and 12– showing that each arithmetic unit/element 21, 22, … 22n comprises a delay circuit 211, 221, 2n1 and paragraph 30, “The first and second input time signals Ta [i-1] and Tb [i-1] are input to the delay circuit 2i1. The delay circuit 2i1 delays any one or both of the first and second input time signals Ta [i-1] and Tb [i-1] so as to change time difference of both as much as a time in accordance with the weight wi.” [i.e., delay circuit 2i1 delays an input time signal by a time in accordance with the weight]).
Although Miyashita in view of Morie substantially teaches the claimed invention, Miyashita in view of Morie is not relied on to teach wherein each of the arithmetic elements comprises a delay circuit that delays the time signal by a time corresponding to the weight coefficient.
In the same field, analogous art Miyashita ‘028 teaches wherein each of the arithmetic elements comprises a delay circuit that delays the time signal by a time corresponding to the weight coefficient (see, e.g., FIG. 6 – showing that each digital-to-time converter (DTC) circuit 210 includes a delay circuit 32 and FIG. 10 – depicting a plurality of arithmetic elements/DTC circuits 210 and paragraphs 31 and 64, “Each of the plurality of digital-to-time conversion circuits generates a second time signal by delaying a first time signal by a time corresponding to an inputted digital value and the weight coefficient corresponding to the digital value.”, “FIG. 6 is a figure illustrating an example of a circuit configuration of the DTC circuit … As shown in the figure, the unit DTC circuit 210 includes an NOR circuit 31, a delay circuit 32”).


Regarding claims 10 and 18, as discussed above, Miyashita in view of Morie and Miyashita ‘028 teaches the device of claim 9 and the method of claim 17.
Miyashita further discloses wherein the arithmetic element further comprises a switching circuit that switches a path between the third time signal and the fourth time signal according to the input data (see, e.g., FIGs. 2 and 12 – showing that each arithmetic unit/element 21, 22, … 22n comprises a switching circuit 212, 222, 

Allowable Subject Matter
Upon overcoming of all the objections, and the rejections as discussed above in items 9-15, claims 3-8 and 13-16 are objected to as being dependent upon a rejected base claim (i.e., claims 1 and 11), but would be allowable if amended to address the above-noted objections and rejections under 35 U.S.C. 112(b) and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For example, with regard to dependent claims 3 and 13, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicants' invention, the combination of recited limitations of claims 3 and 13 and their respective base claims, independent claims 1 and 11. 
As discussed above, Miyashita in view of Morie and Miyashita ‘028 teaches the device of claim 1 and the method of claim 11.

However, the prior art of record does not anticipate or render obvious the limitations “wherein the converter increases a voltage level of the analog signal when the third time signal is faster than the fourth time signal, and decreases the voltage level of the analog signal when the third time signal is slower than the fourth time signal” and “wherein the converting into the analog signal comprises increasing a voltage level of the analog signal when the third time signal is faster than the fourth time signal, and decreasing the voltage level of the analog signal when the third time signal is slower than the fourth time signal”, as recited in dependent claims 3 and 13, respectively, in combination with limitations of their respective base claims, independent claims 1 and 11. 
Also, for example, claim 4, which depends directly from intervening claim 3, is objected to as being dependent upon a rejected base claim (i.e., claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (i.e., intervening claim 3). With regard to claim 4, the prior art of record does not anticipate or render obvious the limitations “wherein the converter comprises:

a second flip-flop that includes an input terminal receiving the power supply voltage and a clock terminal receiving the fourth time signal;
a p-type transistor that includes a gate connected to an output terminal of the first flip-flop via an inverter and a drain connected to an output node;
an n-type transistor that includes a gate connected to an output terminal of the second flip-flop and a drain connected to the output node;
a first constant current source that includes a first terminal receiving the power supply voltage and a second terminal connected to a source of the p-type transistor; and
a second constant current source that includes a first terminal connected to a source of then-type transistor and a second terminal receiving a ground voltage” as recited in dependent claim 4, in combination with limitations of its base claim, independent claim 1. 
Further, for example, claim 5 which depends directly from intervening claim 4, is objected to as being dependent upon a rejected base claim (i.e., claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (i.e., intervening claim 4).
Regarding claims 6 and 14, the prior art of record does not anticipate or render obvious the limitations recited in dependent claims 6 and 14, in combination with limitations of their base claims, independent claims 1 and 11. For instance, the prior art 
a plurality of first delay elements that delays the third time signal by a first time each;
a second delay element that delays the fourth time signal by a second time longer than the first time; and
a plurality of flip-flops that respectively holds outputs of the plurality of first delay elements in response to an output of the second delay element being asserted” as recited in dependent claim 4, and similar limitations recited in dependent claim 14, in combination with limitations of their base claims, independent claims 1 and 11. 
As indicated in the section 112(b) rejections above, “a plurality of first delay elements that delays the third time signal by a first time each” in claims 6 and 14 has been interpreted as “a plurality of first delay elements that delays the third time signal by a first time”. 
Lastly, for example, claims 7-8 and 15-16 which depend directly or indirectly from intervening claims 6 and 14, respectively, are objected to as being dependent upon a rejected base claim (i.e., claims 1 and 11), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (i.e., intervening claims 6 and 14).

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure. 

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125